DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

element (placeholder) for coaption (functional language) in claims 1, 3, 15, 32, and 40; 
members (placeholder) for gripping (functional language) in claims 6-8, 10, 12, 13, 15 and 37-40
member (placeholder) for extension (functional language) in claim 38
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 32 is objected to because of the following informalities:
Regarding claim 32, line 1 recites “include are” should recite “.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the first cover comprises “the outer paddle portions” in line 4 and “the inner paddle portions” in line 5.  Claim 35 depends from claim 6 which also depends from claim 4, claim 4 recites the paddles comprise “an outer paddle portion” and “an inner paddle portion”, indicating that because there is more than one paddle, there is also more than one inner paddle portion and more than one outer paddle portion.  It is unclear if the outer paddle portions of line 5 and the inner paddle portions of line 6 of claim 35 are referring to the outer and inner paddle portions of the first cover (introduced in claim 35) or the inner and outer paddle portions of the 
Claim 36 depends from claim 35, and therefore inherit their same deficiencies. Additionally, it is unclear if “the outer paddle portions” of claim 36 refers to the outer paddle portions of the paddles or the outer paddle portions of the first cover. For the purposes of claim interpretation, claim 36 is being treated as though it reads “the outer paddle portions of the first cover include…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12, 13, 15, 17-27, 29-32, 34-37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raschdorf, JR. et al. (US 2009/0163934), hereinafter Raschdorf.
Regarding claim 1, Raschdorf discloses in Fig. 9-17C a valve repair device (14) for repairing a native valve of a patient (Para. [0100], repairs mitral valve), the valve repair device comprising: a coaption element (19); a pair of paddles (Fig. 9, 10B, pair of paddles are inner paddles 53, and outer paddles 68) connected to the coaption element (Fig. 16 shows 53 and 68 
Regarding claim 2, Raschdorf discloses the first cover entirely covers the paddles (Fig. 17A-17C, shows 100 covering the paddles).
Regarding claim 3, Raschdorf the second cover entirely covers the coaption element (Para. [0149], lines 20-22, when device 14 is completely inside second cover/catheter 86 the entire coaption element 19 is covered).
Regarding claim 4, Raschdorf further discloses the paddles (Fig. 10B, pair of paddles are 53, and 68) comprise an inner paddle portion (53) and an outer paddle portion (68).
Regarding claim 5, Raschdorf discloses the first cover entirely covers the inner and outer paddle portions (Fig. 17A-17C, 100 covers the entirety of both paddle portions).
Regarding claim 6, Raschdorf discloses gripping members (16) having fixed (Para. [0135], lines 1-3, part attached to 19) and moveable portions (see Image A below), wherein the fixed portions are attached to the inner paddle portions (fixed portions are fixed by being attached to 19, and 19 is attached to inner paddle portions 53; Merriam-Webster defines 


Image A – Fig. 12B of Raschdorf

    PNG
    media_image1.png
    586
    425
    media_image1.png
    Greyscale

Regarding claim 7, Raschdorf discloses the first cover covers the fixed portion of the gripping members (Fig. 17C, shows first cover 100 covering gripping members).
Regarding claim 8, Raschdorf discloses the second cover (catheter 86, Para. [0149], lines 20-22) covers the moveable portions of the gripping members (when device 14 is disposed in catheter/cover 86, moveable portions of Image A above are covered by the catheter/cover 86).
Regarding claim 10, Raschdorf discloses the first cover (100) covers the fixed and moveable portions of the gripping members (Fig. 17C shows cover 100 covering all of griping members 16).
Regarding claim 12, Raschdorf discloses the second cover (86) overlaps the first cover to cover a portion of the inner paddle portion and of the fixed and moveable gripping members (Para. [0149], lines 20-22, when 14 is disposed in 86, the entirety of the second cover overlaps with the first cover 100, therefore the second cover also covers the inner paddle portions, fixed, and moveable gripping members).
Regarding claim 13, Raschdorf discloses the second cover covers the moveable portions of the gripping members (Para. [0149], lines 20-22, when device 14 is disposed in second cover 86, the entirety of the device is covered by 86, therefore the moveable portions are covered by 86).
Regarding claim 15, Raschdorf discloses the first cover overlaps the second cover to cover a portion of the moveable gripping members and the coaption element (Para. [0149], when device 14 is disposed in second cover 86 therefore covering the entire device, and in the delivery configuration of Fig. 17C, the first cover overlaps the second cover where the first cover 100 is also covering the moveable gripping members and the coaption element 19).
Regarding claim 17, Raschdorf discloses at least one of the first and second covers is a fine mesh cloth (Para. [0161], lines 7-12, first cover 100 can be a mesh).
Regarding claim 18, Raschdorf discloses at least one of the first and second covers is formed from polyethylene (Para. [0161], lines 7-12, first cover 100 can be a polyethylene).
Regarding claim 19, Raschdorf discloses at least one of the first and second covers is formed from polyethylene (Para. [0161], lines 7-12, first cover 100 can be a polyethylene).
Regarding claim 20, Raschdorf discloses the invention as claimed as discussed above including at least a first and a second cover, and specifically a first cover that can be formed of a mesh, but Raschdorf does not further disclose the methods or materials by which the first cover, made of mesh, is formed.  Note that the limitation “wherein at least one of the first and second covers is cut from a flat sheet of material” is a product-by-process limitation.  As set forth in MPEP 2113, product-by-process limitations are not limited to the manipulations of the recited steps and are limited only to the structure implied by the steps.  The structure implied by cutting a flat sheet of material is that the elements are cut from one piece of material.  The first cover of Raschdorf is of a sheet of mesh material and thus the structure is the same as that which results from cutting from a flat sheet of material.
Regarding claim 21, Raschdorf discloses the first cover extends outward from a middle portion to end portions (see Image B below).
Image B – Fig. 17A of Raschdorf

    PNG
    media_image2.png
    408
    448
    media_image2.png
    Greyscale


Regarding claim 22, Raschdorf discloses the middle portion is attached to the distal end of the device (see Image B above).
Regarding claim 29, Raschdorf discloses the first cover (100) further comprises: a middle portion; outer paddle portions extending from the middle portion; and inner paddle portions extending from the outer paddle portions to end portions (see Image C below).
Image C – Fig. 17A of Raschdorf

    PNG
    media_image3.png
    521
    703
    media_image3.png
    Greyscale

Regarding claim 30, Raschdorf discloses the outer paddle portions include laterally extending wings (see Image C above).
Regarding claim 35, Raschdorf discloses the first cover (100) further comprises: a middle portion; outer paddle portions extending from the middle portion; inner paddle portions 
Image D – Fig. 17A of Raschdorf

    PNG
    media_image4.png
    708
    783
    media_image4.png
    Greyscale

Regarding claim 36, Raschdorf discloses the outer paddle portions include laterally extending wings (see Image D above).
Regarding claim 40, Raschdorf discloses the coaption element (19) is configured to close a gap in the native valve of the patient when the valve repair device is attached to the 

***NOTE***: The rejection below is anticipated by an alternate interpretation of Raschdorf.
Regarding claim 1, Raschdorf discloses in Fig. 9-17C a valve repair device (14) for repairing a native valve of a patient (Para. [0100], repairs mitral valve), the valve repair device comprising: a coaption element (68); a pair of paddles (16, 18) connected to the coaption element (18 connected to 60 at 76; 16 connected to 60 through its connection to 19), wherein the paddles are movable between an open position (Fig. 11B) and a closed position (Fig. 10B); a first cover extending from a distal end of the device and covering at least a portion of the paddles (see Image E below); and a second cover extending from a proximal end of the device and covering at least a portion of the coaption element (see Image E below); wherein the paddles are configured to attach to the native valve of the patient (Para. [0143]).

    PNG
    media_image5.png
    501
    653
    media_image5.png
    Greyscale

Regarding claim 23, Raschdorf discloses the second cover extends outward from a middle portion to end portions (see Image F below at rejection of claim 27)
Regarding claim 24, Raschdorf discloses the middle portion is attached to the proximal end of the device (see Image F below at rejection of claim 27, middle portion is attached to proximal end of device because the middle portion is attached to the end portions of the second cover and those end portions are attached to the proximal end of the device; Merriam-Webster defines “attached” as connected or joined to something, therefore meeting the limitation of “attached to”).
Regarding claim 25, Raschdorf discloses a base assembly (Fig. 11B) that comprises: a shaft (74); a collar (19) that the shaft extends through (Fig. 11B); and a cap (69) attached to the shaft (Fig. 11B, 74 attached to 69) such that the cap (74) can be moved by the shaft away from the collar (Fig. 11B, cap is away from collar, Fig. 10B, cap is toward collar); wherein the pair of 
Regarding claim 26, Raschdorf discloses the first cover extends outward from a middle portion to end portions, and wherein the middle portion is attached to the cap (see Image F below).
Image F – Fig. 17A of Raschdorf

    PNG
    media_image6.png
    564
    653
    media_image6.png
    Greyscale

Regarding claim 27, Raschdorf discloses the second cover extends outward from a middle portion to end portions, and wherein the middle portion is attached to the collar (see Image G below).

Image G – Fig. 17A of Raschdorf

    PNG
    media_image7.png
    564
    653
    media_image7.png
    Greyscale

***NOTE***: The rejection below is anticipated by an alternate interpretation of Raschdorf.
Regarding claim 1, Raschdorf discloses in Fig. 9-17C a valve repair device (14) for repairing a native valve of a patient (Para. [0100], repairs mitral valve), the valve repair device comprising: a coaption element (19); a pair of paddles (Fig. 10B, pair of paddles are inner paddles 53, and outer paddles 68) connected to the coaption element (Fig. 16 shows 53 and 68 connected to coaption element 19), wherein the paddles are movable between an open position and a closed position (Fig. 11A/B show open position, Fig. 10A/B show closed position); a first 
Regarding claim 4, Raschdorf further discloses the paddles (Fig. 10B, pair of paddles are 53, and 68) comprise an inner paddle portion (53) and an outer paddle portion (68).
Regarding claim 6, Raschdorf discloses gripping members (16) having fixed (Para. [0135], lines 1-3, part attached to 19) and moveable portions (see Image A above), wherein the fixed portions are attached to the inner paddle portions (fixed portions are fixed by being attached to 19, and 19 is attached to inner paddle portions 53; Merriam-Webster defines “attached” as connected or joined to something; 19 acts as an element that connects or attaches inner paddle portions 53 to the fixed portions of the gripping members).
Regarding claim 31, Raschdorf discloses the second cover (100) further comprises: a middle portion; coaption portions extending from the middle portion to end portions; flexible hinge portions extending from the coaption portions (Image H below shows flexible hinge portion; Fig. 17B shows that this portion hinges during deployment of device); and transition portions extending from the flexible hinge portions to end portions (see Image H below).


Image H – Fig. 17A of Rashcdorf

    PNG
    media_image8.png
    614
    859
    media_image8.png
    Greyscale

Regarding claim 32, Raschdorf discloses the coaption portions include are joined together to surround the coaption element (see Image H above).
Regarding claim 34, Raschdorf teaches the transition portions are attached to respective inner paddle portions (see Image H above).
Regarding claim 37, Raschdorf teaches the second cover (100) further comprises: a middle portion; coaption portions extending from the middle portion to end portions; flexible hinge portions extending from the coaption portions; and transition portions extending from the flexible hinge portions to end portions; wherein the transition portions are attached to respective inner paddle portions and gripping members (see Image H above; inner paddle portions 53 are attached to gripping members 16, and the inner paddles are covered and attached to the transition portions, therefore gripping members and inner paddles are attached to transition portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf in view of Abunassar et al. (US 2018/0325671), hereinafter Abunassar.
**NOTE** This is a different interpretation of the Raschdorf reference than the interpretations used above
Regarding claim 9, Raschdorf discloses in Fig. 9-17C a valve repair device (14) for repairing a native valve of a patient (Para. [0100], repairs mitral valve), the valve repair device comprising: a coaption element (19); a pair of paddles (Fig. 10B, pair of paddles are inner paddles 53, and outer paddles 68) connected to the coaption element (Fig. 16 shows 53 and 68 connected to coaption element 19), wherein the paddles are movable between an open position and a closed position (Fig. 11A/B show open position, Fig. 10A/B show closed position); a first 
Raschdorf discloses the invention essentially as claimed as discussed above including a first cover.  However, Raschdorf does not disclose a second cover that includes openings for barbs extending from the moveable portions of the gripping members.
Abunassar, in the same art of valve repair devices, teaches a second cover (162; Para. [0042], lines 6-7, indicates second cover can be on both gripping elements, therefore second cover encompasses both gripping elements) extending from a proximal end of the device and covering at least a portion of the coaption element (see Image I below), wherein the second cover covers the moveable portions of the gripping members (see Image J below; 162 covers moveable portion), and the second cover (162) includes openings for barbs (Fig. 5, 126) extending from the moveable portions of the gripping members (Para. [0042], lines 6-15).










    PNG
    media_image9.png
    682
    616
    media_image9.png
    Greyscale










 
    PNG
    media_image10.png
    682
    616
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raschdorf to include a second cover that includes openings for barbs extending from the moveable portions of the gripping members as taught by Abunassar in order to allow the barbs of the gripping members to have appropriate tissue fixation while allowing the rest of the gripping members to still promoting tissue ingrowth (Para. [0042]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf in view of Buchbinder et al. (US 2015/0094802), hereinafter Buchbinder.
***NOTE***: The rejection below is in accordance with the interpretation of Image E of Raschdorf as seen in the 102 rejection above.
Raschdorf discloses the invention essentially as claimed as discussed above regarding claim 1, including a first and a second cover that conforms to the contours of device 14 (Para. [0162], lines 9-13).  However, Raschdorf does not expressly disclose the covers form a blood seal on the surface of the valve repair device.
Regarding claim 16, Buchbinder, in the same art of valve repair devices, teaches a cover is configured to form a blood seal on the surface of the valve repair device (Para. [0129], valve support element has a sealing skirt/cover which forms a blood seal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second covers of Raschdorf to include a blood seal as taught by Buchbinder in order to prevent fluid leakage between the valve and the heart wall (Para. [0129]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf in view of Rowe et al. (US 2017/0035561), hereinafter Rowe.
***NOTE***: This rejection is in accordance with the interpretation of Image H of Raschdorf.
Raschdorf discloses the invention essentially as claimed as discussed above regarding claims 1, 4, 31, and 32 including coaption portions that are joined together.  However, Raschdorf does not disclose the manner in which the coaption portions are joined together, specifically sewing.
Regarding claim 33, Rowe, in the same art of valve repair devices, in Fig. 6A teaches portions of a cover (52) are joined together by sewing through holes in the edges of the cover (Fig. 6A, Para. [0083], lines 1-3; sewing material pierces through cover, therefore holes are sewing goes through holes in cover) for providing the same function of allowing the valve to have one cohesive piece of cover material to promote biocompatibility and tissue ingrowth (Para. [0083].
Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the joint cover coaption portions of Raschdorf for the joint cover sewn together as taught by Rowe.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely providing a valve with one connected piece of cover material to promote biocompatibility and tissue ingrowth.

Claims 1, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 2006/0020275), hereinafter Goldfarb, in view of Raschdorf.
Regarding claim 1, Goldfarb discloses in Fig. 9A-9C a valve repair device (Fig. 9A) for repairing a native valve of a patient (Para. [0020]), the valve repair device comprising: a coaption element (74); a pair of paddles (18, 68) connected to the coaption element (Fig. 9A, both connected to 74), wherein the paddles are movable between an open position and a closed position (Para. [0087]-[0088]); wherein the paddles are configured to attach to the native valve of the patient (Para. [0020], [0067]).
Goldfarb discloses the invention essentially as claimed as discussed above.  However, Goldfarb does not disclose a first cover or a second cover.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfarb to include a first and second cover as taught by Raschdorf in order to provide a covering that promotes tissue ingrowth on the valve device (Para. [0161]) and to allow the device to be covered during delivery (Para. [0149]).
Regarding claim 38, modified Goldfarb discloses the paddles (Goldfarb: 18, 68) are disposed over an extension member (Goldfarb: Fig. 9A, 16, 16 is interior to 18 and 68, therefore disposed over) and the first cover is attached to the extension member (Goldfarb: 18 is attached to extension member 16, and Raschdorf: Fig. 17A shows first cover 100 covering paddles, therefore extension member is attached to first cover).
Regarding claim 39, modified Goldfarb discloses the extension member (Goldfarb: 16) comprises a hoop (Goldfarb: Fig. 9A, 16 creates hoop at distal end).


Allowable Subject Matter
Claims 11, 14, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldfarb et al. (US 2010/0022823) discloses a valve repair device with coverings, coaption elements, and paddles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771